Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 05/23/2021 in which the claims 1-8, 10-13, 15, 17 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Strobe illuminators that are synchronized to each other, wherein each out-of-phase imaging optic is synchronized out-of-phase with the strobe illuminator such that it does not acquire images or enable vision of the scenario during the dazzling illumination and wherein each in-phase imaging optic is synchronized in-phase with the strobe illuminator such that it acquires images or enables vision of the scenario only during the dazzling illumination. 
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Palti et al. (US 2018/0216919 A1) and Devaux et al. (US 2015/0233682 A1), hence claims 1-8, 10-13, 15, 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.